Citation Nr: 0308964	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  02-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, C5 to C6, evaluated as 20 percent disabling 
prior to May 2, 2001, and 30 percent disabling from that 
date.   

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the benefits sought on appeal.  The 
veteran, who had active service from March 1974 to March 
1994, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

The Statement of the Case issued in this appeal addressed 
seven issues, but the veteran's Substantive Appeal addressed 
only the issues set forth on the title page of this decision.  
As such, the only issues ready for appellate review are those 
set forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to May 2, 2001, the veteran's cervical spine 
disability was not shown to have been characterized as severe 
intervertebral disc syndrome or manifest severe limitation of 
cervical spine motion.  

3.  From May 2, 2001, the veteran's cervical spine disability 
was not shown to have been characterized as severe 
intervertebral disc syndrome or manifested unfavorable 
ankylosis of the cervical spine.  

4.  As of September 23, 2002, the veteran's cervical spine 
disability is not shown to have manifested incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months, or been 
productive of chronic neurologic manifestations and no more 
than severe limitation of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior 
to May 2, 2001, and to a 30 percent evaluation from that date 
for herniated nucleus pulposus, C5 to C6, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Code 5293 (2002); 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantive and complete a claim.  Collectively, the rating 
decisions and the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, in a letter to 
the veteran dated in April 2001 the RO informed the veteran 
of the provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file and the RO obtained private 
and VA medical records in support of the veteran's claim.  In 
addition, the veteran has been afforded VA examinations in 
order to assess the severity of his disabilities.  Lastly, 
the veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  The Board would 
also observe that after the Board notified the veteran of a 
change in the Schedule for Rating Disabilities in March 2003, 
the veteran submitted an additional statement and additional 
medical evidence in support of his claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review.  

Background and Evidence

Historically, a rating decision dated in September 1994 
granted service connection for C5-6 herniated nucleus 
pulposus and for hemorrhoids based on a review of service 
medical records and the reports of VA examinations performed 
following service.  That rating decision assigned a 10 
percent evaluation for the cervical spine disability under 
Diagnostic Code 5293-5290 and a noncompensable evaluation for 
hemorrhoids under Diagnostic Code 7366.  

A report of a VA examination of the veteran's cervical spine 
performed in August 1998 showed the veteran reported 
complaints of pain and weakness.  He indicated that he was 
taking no medication, but that his symptoms were relieved by 
physical therapy.  Flare-ups were described as moderate in 
severity and were estimated to produce an additional 50 
percent of limitation of motion or functional impairment 
during the flare-up.  The veteran was noted to be unemployed 
since retirement but was employable in light manual labor 
that did not entail too much lifting or bending.  Cervical 
spine motion was recorded as 30 to 35 degrees of forward 
flexion with normal being to 60 degrees; backward extension 
to 30 degrees, with normal extension noted to be 30 degrees; 
lateral flexion to 40 degrees with normal lateral flexion 
noted to be 45 degrees and rotation to 55 degrees, with 
normal rotation noted to be 90 degrees.  There was positive 
spasm and no postural abnormalities or fixed deformity.  EMG 
and nerve conduction studies were noted to be normal.  The 
diagnosis following the examination was no evidence of 
cervical radiculopathy and limited motion in the cervical 
spine.  

A report of a VA examination of the veteran's hemorrhoids 
performed in August 1998 shows that the veteran was noted to 
have good sphincter control, no fecal leakage or involuntary 
bowel movements and no bleeding or thrombosis of hemorrhoids.  
Following the examination the diagnosis was Grade II external 
hemorrhoids.  

A rating decision dated in January 2000 increased the 
evaluation for the veteran's cervical spine disability from 
10 percent to 20 percent based on moderate limitation of 
motion of the cervical spine, and continued and confirmed the 
noncompensable evaluation for hemorrhoids.  

VA outpatient treatment records dated between September 2000 
and March 2001 show treatment for complaints of neck pain, 
but no treatment of the veteran's hemorrhoids.  

A report of a VA examination of the cervical spine performed 
in May 2001 shows the veteran reported complaints of pain and 
stiffness.  The veteran's regular pain was described as 5-
6/10 and occurred two times a week and may persist for two 
days.  It was noted that flare-ups occurred at least twice a 
month with pain described as 10/10 and may persist for two 
days.  Precipitating factors included cold, lifting heavy 
objects, driving, and waking in the morning and alleviating 
factors included physical therapy and medication.  It was 
noted that the veteran stayed in bed when his pain was 
severe.  Motion of the cervical spine was described as 
30 degrees of forward flexion without pain and 15 degrees 
with pain, with normal motion described as 45 degrees.  
Lateral bending of the neck was described as 15 degrees on 
the right and 25 degrees on the left without pain and 5 
degrees on the right and 15 degrees on the left with pain, 
with normal lateral bending described as to 40 degrees.  
Extension of the neck was to 25 degrees without pain and 
10 degrees with pain, with normal extension described as 55 
degrees.  Rotation of the neck was to 60 degrees without pain 
and 20 degrees with pain, with normal rotation described as 
70 degrees.  The diagnosis following the examination was 
herniated nucleus pulposus, C5-C6.  

A report of a VA examination of the veteran's hemorrhoids 
performed in May 2001 shows the veteran was reported to have 
good bowel control and no fecal leakage or involuntary bowel 
movements.  The veteran reported experiencing monthly 
bleeding of his hemorrhoids with the toilet water turning 
dark red indicating a significant amount of blood.  On 
physical examination there was no evidence of fecal leakage, 
no signs of anemia and no fissures.  Two external 
hemorrhoids, described in size as 5 millimeters and 3 
millimeters, were noted on examination.  There was no 
evidence of thrombosis or bleeding.  The diagnosis following 
the examination was external hemorrhoids.  

A rating decision dated in May 2002 increased the evaluation 
for the veteran's cervical spine disability from 20 percent 
to 30 percent, effective May 2, 2001, based on severe 
limitation of cervical spine motion.  The evaluation for the 
veteran's hemorrhoids was continued as noncompensable.  

VA outpatient treatment records dated between July 2002 and 
August 2002 include a July 2002 record which shows that on 
examination there was tenderness and limitation of motion of 
the cervical area, but no neuropathy.  A record dated in 
August notes tenderness, muscle spasm and limitation of 
motion of the cervical spine.  An X-ray of the cervical spine 
showed an impression of minimal arthritis of the cervical 
spine and degenerative disc disease was not ruled out.  This 
record submitted by the veteran highlighted the words major 
abnormality under the primary diagnostic code entry.  

A medical certificate from a private physician dated in April 
2003 reflects that the veteran had been undergoing rehab 
three times a week since January 2003 and had been undergoing 
rehab intermittently since September 2000.  It was noted that 
the veteran's cervical pain was controlled by the rehab 
sessions.  Physical examination disclosed increased 
flexibility of the cervical spine with minimal muscle spasm, 
but was negative neurologically.  

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.7.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.  Cervical Spine Disability

The evaluation for the veteran's cervical spine disability 
was increased by the January 2000 rating decision from 10 
percent to 20 percent effective July 1, 1998.  The veteran 
expressed disagreement with that evaluation and this appeal 
began.  A rating decision dated in May 2002 further increased 
the evaluation for the veteran's cervical spine disability 
from 20 percent to 30 percent, effective May 2, 2001.  Thus, 
the issue before the Board is entitlement to an evaluation in 
excess of 20 percent prior to May 2, 2001, and to a 30 
percent evaluation from that date.  In evaluating the 
severity of the veteran's cervical spine disability, the RO 
has considered the criteria under Diagnostic Codes 5293 and 
5290.  

Diagnostic Code 5290 pertains to limitation of motion of the 
cervical spine.  Under that Diagnostic Code a 10 percent 
evaluation is for assignment for slight limitation of 
cervical spine motion, a 20 percent evaluation for moderate 
limitation of cervical spine motion and a 30 percent 
evaluation for severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Also, a 30 percent 
evaluation is for assignment for favorable ankylosis of the 
cervical spine, and a 40 percent evaluation for unfavorable 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.  

The schedular criteria under Diagnostic Code 5293 were 
recently amended effective September 23, 2002.  Since this 
amended schedular criteria became effective during the course 
of the veteran's appeal the Board is required to consider 
that schedular criteria and apply it to the veteran's case as 
of the effective date if that schedular criteria is more 
favorable to the veteran than the criteria in effect at the 
outset of his appeal.  The Board informed the veteran of this 
amended schedular criteria in March 2003.  

Under the schedular criteria in effect prior to September 22, 
2002, a 20 percent evaluation was for assignment for moderate 
intervertebral disc syndrome with recurring attacks and 40 
percent evaluation was for assignment for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation was for 
assignment for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under the amended schedular criteria the disability is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of chronic orthopedic and neurological 
manifestations, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  A 20 percent evaluation is 
for assignment with incapacitating episodes having a duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent evaluation is for assignment 
with incapacitating episodes having a total duration of at 
last four weeks, but less than six weeks, during the past 12 
months.  A 60 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

With this guidance in mind, the Board finds that prior to May 
2, 2001, the veteran's cervical spine disability warranted no 
more than the 20 percent evaluation assigned by the RO.  In 
this regard, it appears that the veteran's cervical spine 
disability is manifested primarily by limitation of motion.  
The VA examination and relevant treatment records fail to 
document any significant neurologic clinical findings 
associated with the cervical spine disability such that the 
next higher 40 percent evaluation would be warranted under 
Diagnostic Code 5293.  In this regard, the August 1998 VA 
examination disclosed no evidence of cervical radiculopathy.  
On the other hand, the examiner indicated there was 
limitation of motion of the cervical spine and that during 
flare-ups motion was limited by less than 50 percent.  As 
such, the Board finds that the RO was correct in assigning a 
20 percent evaluation based on limitation of motion under 
Diagnostic Code 5290.  Clearly the veteran's limitation of 
motion was more than slight, but less than severe, since 
significant motion remained in the cervical spine.  In 
addition, there were no neurological findings which could be 
interpreted as being reflective of moderate or severe 
intervertebral disc syndrome.  

As of May 2, 2001, the RO increased the evaluation for the 
veteran's cervical spine disability from 20 percent to 30 
percent based on limitation of motion.  In this regard, the 
May 2001 VA examination clearly showed further deterioration 
in the veteran's motion of the cervical spine such that the 
limitation of motion was considered severe.  Again, there 
were no neurological findings reflective of severe 
intervertebral disc syndrome, and indeed, as late as an April 
2003 statement from the veteran's private physician indicated 
that neurological examination was negative.  Therefore, the 
Board finds that an evaluation in excess of 30 percent as of 
May 2, 2001, is not shown to be warranted.  The 30 percent 
evaluation represents the maximum schedular evaluation 
assignable based on limitation of motion, and given the 
motion remaining in the veteran's cervical spine, it is 
apparent that the veteran does not have ankylosis of his 
cervical spine, either favorable or unfavorable, so as to 
warrant a higher evaluation based on the absence of motion in 
the cervical spine.  Furthermore, the veteran has not 
demonstrated neurologic findings which would warrant a 40 
percent evaluation under Diagnostic Code 5293.  

Under the amended schedular criteria which became effective 
September 22, 2002, the Board finds that a higher evaluation 
is also not warranted.  None of the treatment records or 
examination reports reflect that the veteran has any 
incapacitating episodes, symptomatology that required bed 
rest prescribed by a physician and treatment by a physician.  
On the contrary, the most recent medical certificate dated in 
April 2003 from the veteran's physician indicates that he was 
undergoing rehabilitation intermittently since September 2000 
and three times a week since January 2003.  Similarly, the 
veteran's disability has not manifested chronic orthopedic 
and neurologic manifestations so as to warrant a higher 
evaluation.  As previously indicated, the veteran's 
disability is productive of little in the way of neurologic 
manifestations and his disability is primarily manifested by 
limitation of lumbar spine motion.  The veteran is currently 
in receipt of a 30 percent evaluation for the chronic 
orthopedic manifestation associated with his disability based 
on limitation of motion.  Therefore, a higher evaluation by 
combining separate chronic orthopedic and neurologic 
manifestations would not result in an evaluation in excess of 
30 percent.  Therefore, an evaluation in excess of 30 percent 
from May 2, 2001, is not shown to be warranted.  

In reaching this decision, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  In this regard, the Board 
observes that the veteran's neck was symptomatic at the time 
of the VA examinations that reported the range cervical spine 
motion and the examiners reported the point at which the 
cervical spine motion was limited by pain.  None of the 
treatment records contain clinical findings pertaining to 
motion of the cervical spine.  The evaluations assigned by 
the RO reflected the additional functional impairment of the 
cervical spine due to pain.  Therefore, the Board finds that 
the evaluation assigned incorporates the functional 
impairment that pain produces in motion of the veteran's 
neck.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

B.  Hemorrhoids

The veteran is currently assigned a noncompensable evaluation 
for his hemorrhoid disability under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under that Diagnostic Code a 
noncompensable evaluation is for assignment for mild or 
moderate external or internal hemorrhoids, and a 10 percent 
evaluation is for assignment for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is for assignment for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  

Based on the two VA examinations and treatment records, the 
Board finds that the currently assigned noncompensable 
evaluation most nearly approximates the veteran's overall 
disability picture.  The August 1998 VA examination did not 
disclose the presence of large or thrombotic hemorrhoids, or 
evidence of bleeding, anemia, or fissures.  Similarly, the 
May 2001 VA examination disclosed the presence of two 
external hemorrhoids, one 5 millimeters in diameter and the 
other 3 millimeters in diameter.  These hemorrhoids were not 
described as thrombotic, and given the size reported, cannot 
be considered large.  While the veteran reported monthly 
bleeding of his hemorrhoids, there was no evidence of 
bleeding at the time of the examination, nor were there signs 
of anemia.  

Based on this evidence, the Board finds that the veteran has 
no more than mild or at most moderate external hemorrhoids.  
Therefore, the currently assigned noncompensable evaluation 
accurately reflects his overall disability picture.  

C.  Conclusion

In reaching these determinations, the Board has considered 
the potential application of various provisions of Title 38, 
Code of Federal Regulations, whether or not they were raised 
by the veteran, as required by the holding of the United 
States Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there's been no assertion or showing that 
the veteran's cervical spine or hemorrhoid disabilities have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for increased evaluations, and as such, this case does 
not present an approximate balance of positive and negative 
evidence for application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent prior to May 2, 2001, 
and to a 30 percent evaluation thereafter, for herniated 
nucleus pulposus, C5 to C6, is denied.  

A compensable evaluation for hemorrhoids is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

